Cretella, J.,
dissenting separately. I agree with the dissent authored by Judge Foti but want to add some additional comments. I cannot agree with the majority’s decision to reverse the defendant’s conviction and remand the matter for a new trial.
The defendant, who testified at trial in his own behalf, stated that he put a loaded gun to the head of the deceased but that it went off accidently and he had no intent to kill the victim. The jury accepted the defendant’s testimony as to lack of intent and unanimously found the defendant not guilty of murder. It also unanimously convicted the defendant of the lesser included offense of manslaughter in the first degree.
The defendant was entirely successful in avoiding a conviction of murder in the first degree, which was his obvious goal. He nevertheless argues on appeal that, but for the unanimity instruction, he might have been even more successful by also avoiding a conviction of manslaughter in the first degree, and might have been convicted of only manslaughter in the second degree. He urges this court to overlook the fact that the same twelve jurors who unanimously found him not guilty of murder, unanimously found him guilty of manslaughter in the first degree. The note from the jury, which is quoted in Judge Foti’s dissent, not only raised the *94unanimity question but also stated that the jury had unanimously agreed that the defendant was going to be found guilty of either murder or manslaughter in the first degree. A conviction of manslaughter in the second degree was not under consideration. The defendant would have us believe, however, that by getting his requested instructions, the unanimous decision that the defendant was guilty of either murder or manslaughter in the first degree would miraculously change to a consideration of manslaughter in the second degree. He asks this court to utilize pure speculation, conjecture and surmise that he might have been even more successful. Such speculation cannot be allowed to play a part in the judicial process, and I will not engage in it. I cannot conclude that the defendant was in any way prejudiced by the court’s instructions.
The majority, in reversing this conviction, also seeks to change the standard and acceptable procedure for instructing the jury on a lesser included offense by adopting the law as established by the United States Court of Appeals for the Second Circuit which states that either the acquittal first charge or the best efforts charge is legally acceptable, but where the defendant opts for one or the other, the court is obligated to comply with that request. United States v. Tsanas, 572 F.2d 340, 346 (2d Cir.), cert. denied, 435 U.S. 995, 98 S. Ct. 1647, 56 L. Ed. 2d 84 (1978).
The majority contends that State v. Stankowski, 184 Conn. 121, 439 A.2d 918, cert. denied, 454 U.S. 1052, 102 S. Ct. 596, 70 L. Ed. 2d 588 (1981), contains only dictum on the issue of unanimity of verdicts because that was not an issue in Stankowski. I disagree. Dicta is defined as “expressions in an opinion of the court which are not necessary to support the decision.” Ballentine’s Law Dictionary (3d Ed.). The primary issue in Stankowski was the legality of the Chip Smith *95charge.1 Essential to the Stankowski holding on that issue, however, was the inability of the jury to agree unanimously. Had there been a unanimous agreement on a verdict of guilty or not guilty, the issue of the Chip Smith charge would not have arisen. A Chip Smith instruction seeks to have the jury reach a unanimous verdict and concerns the issue of unanimity. Stankowski concerned the same issue as this case, namely, whether unanimity must be achieved as to a guilty or not guilty verdict. The Chip Smith charge was given in Stankowski in an effort to help the jury achieve unanimity whether that unanimity involved a guilty or not guilty verdict.
In State v. Stankowski, supra, the jury note was identical to the one here. The trial court responded affirmatively to the jury question, and the Supreme Court took no issue with that response. Id., 141-48. In fact, in ruling on the appropriateness of the Chip Smith instruction, our Supreme Court stated that “ ‘[t]he possibility of disagreement by the jury is implicit in the requirement of a unanimous verdict and is part of the constitutional safeguard of trial by jury. . . . While a defendant is not entitled to an instruction that a jury may hang’ ... he is entitled to a jury unfettered by an order to decide.’ ” (Citations omitted; emphasis added.) Id., 147.1 conclude that the issue in Stankowski embraced the issue to be decided in this case and that the statements in Stankowski as to unanimity of verdicts was essential to its holding and that, therefore, these statements are not dicta.
The majority would allow the jury to receive instructions that they may hang on the greater charge and then move on to the lesser included charge. This con*96elusion ignores the requirement that a verdict, be it guilty or not guilty, must be unanimous, which I believe is and always has been the law of this state. Id. As an intermediate appellate court, we are bound to follow that law. State v. Thurman, 10 Conn. App. 302, 309 n.5, 523 A.2d 891, cert. denied, 204 Conn. 805, 528 A.2d 1152 (1987).
Allowing the jury to move on to consider a lesser included charge without having unanimously made a finding of not guilty on the greater charge opens the door to numerous unresolved questions for our trial bench. For example, at the conclusion of the trial, the trial judge directs the jurors to the attention of the clerk who first inquires of them as to their finding on the greater charge by asking the jurors whether they find the defendant guilty or not guilty of the greater charge. What response would be forthcoming from the jurors if they in fact had moved on to the lesser charge because they were hung on the greater? They certainly would not be permitted to respond not guilty if in fact that had not been their unanimous verdict. They would have to respond that they were unable to agree. If that were the response, should a mistrial be ordered? Could the defendant be subjected to a new trial on the greater charge?
It is not for this court to change what I believe to be the pronouncement of the Supreme Court on this question. If our Supreme Court were to change the law to allow a defendant to opt for either a unanimity or reasonable efforts charge, that change would probably not be adopted without clear guidance to the trial bench as to both its initial jury instructions and the procedures for taking the verdict.
For all of the above reasons, I cannot agree with the majority and would affirm the conviction.

 This charge, which is designed to prevent a hung jury by encouraging jurors to attempt to reach a unanimous verdict, was first discussed in State v. Smith, 49 Conn. 376 (1881).